Case 2:13-cr-00453-ADS-AKT Document 212 Filed 07/24/19 Page 1 of 9 PageID #: 1959



                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Eastern District of New York

                                                  610 Federal Plaza
                                                  Central Islip, New York 11722-4454


                                                    July 24, 2019

  By Hand and ECF

  The Honorable Arthur D. Spatt
  Senior United States District Judge
  United States District Court
  Eastern District of New York
  1020 Federal Plaza
  Central Islip, New York 11722

                Re:     United States v. Brian Callahan
                        Criminal Docket No. 13-453 (ADS)

  Dear Judge Spatt:

                 The government writes to oppose the above-referenced defendant’s July 23,
  2019 motion for bail pending resolution of his habeas petition pursuant to 28 U.S.C. § 2255
  petition. As set forth below, the standard for bail pending disposition of a habeas petition is a
  demanding one and the defendant does not remotely come close to meeting it. Accordingly,
  his request for bail should be denied without a hearing.

                                    STATEMENT OF FACTS

  I.     Overview of the Investigation

                  Between 2005 and 2012, Callahan operated a large-scale Ponzi scheme. (PSR
  ¶¶ 8, 10-35, 39.) Callahan took more than $100 million from dozens of investors purportedly
  to invest in hedge funds, stocks, bonds and other investment vehicles. (Id.). However,
  unbeknownst to investors, Callahan used those funds to pay redemptions to prior investors, to
  pay himself $6 million, and to purchase and renovate the Panoramic View, a cooperative
  development in Montauk, New York in which he, personally, had a 50% ownership interest.
  (Id.). Callahan’s criminal conduct caused his investors to lose more approximately $19.7
  million. (Id.).
Case 2:13-cr-00453-ADS-AKT Document 212 Filed 07/24/19 Page 2 of 9 PageID #: 1960
                                                                                                 2


                 During his fraudulent scheme, Callahan employed numerous deceitful tactics to
  keep his Ponzi scheme afloat. (PSR ¶¶ 26-35). Indeed, he created fictitious documents that
  he provided to investors, auditors and banks, including fictitious account statements, balance
  sheets, closing statements and promissory notes. (Id.). He also forged people’s signatures.
  (PSR ¶¶ 27-28). He even stole a person’s identity to conceal his misuse of investor monies
  from the auditors. (PSR ¶ 27).

                 For this, a grand jury sitting in the Eastern District of New York returned a 19-
  count indictment charging Callahan with securities fraud, wire fraud, conspiracy to commit
  securities fraud, conspiracy to commit wire fraud and aggravated identity theft.

  II.    Callahan’s Guilty Plea

         A.     The Plea Agreement

                 On April 29, 2014, Callahan pleaded guilty, pursuant to a plea agreement, to
  securities fraud and wire fraud, in violation of 15 U.S.C. §§ 78j(b) and 78ff and 18 U.S.C.
  § 1343, respectively. (A copy of the plea agreement is attached hereto as Exhibit 1). Paragraph
  2 provided the government’s estimate of the applicable United States Guidelines, including a
  loss enhancement of more than $50,000,000 but less than $100,000,000, resulting in a
  Guidelines range of imprisonment of 235 to 293 months. (Id.). Paragraph 3 of the plea
  agreement explained:

                       The Guidelines estimate set forth in paragraph 2 is not
                binding on the Office, the Probation Department or the Court. If
                the Guidelines offense level advocated by the Office, or
                determined by the Probation Department or the Court, is, for any
                reason, including an error in the estimate, different from the
                estimate, the defendant will not be entitled to withdraw the plea
                and the government will not be deemed to have breached this
                agreement.

  (Exh. 1 ¶ 3). Callahan agreed “not to file an appeal or otherwise challenge, by petition pursuant
  to 28 U.S.C. § 2255 or any other provision, the conviction or sentence in the event that the
  Court imposes a term of imprisonment of 327 months or below.” (Id. ¶ 4). Furthermore,
  Callahan agreed that “[t]his waiver is binding without regard to the sentencing analysis used
  by the Court.” (Id.).

                 In exchange, the government agreed (1) to dismiss the remaining counts in the
  indictment, (2) not to bring further criminal charges against Callahan for his defrauding
  investors, auditors, banks and the Internal Revenue Service, (3) to take no position concerning
  where within the Guidelines range determined by the Court the sentence should fall, and (4) to
  make no motion for an upward departure under the Guidelines. (Exh. 1 ¶ 5).
Case 2:13-cr-00453-ADS-AKT Document 212 Filed 07/24/19 Page 3 of 9 PageID #: 1961
                                                                                               3


         B.     The Presentence Investigation Report (“PSR”)

                 The United States Probation Department (“Probation”) prepared and submitted
  the PSR on December 16, 2015. Probation concluded that Callahan’s advisory Guidelines
  offense level was 40 and he was a criminal history category I, resulting in a range of
  imprisonment of 292 to 365 months. (PSR ¶¶ 45-57, 90). This offense level was calculated
  using a base offense level of seven (U.S.S.G. § 2B1.1(a)(1)), adding twenty-six levels because
  Callahan was running a Ponzi scheme, took more than $100 million from investors during that
  scheme and therefore intended to cause that much loss (U.S.S.G. § 2B1.1(b)(1)(N)), adding
  two levels because Callahan victimized ten or more people (U.S.S.G. § 2B1.1(b)(2)(A)),
  adding four levels because Callahan was an investment advisor (U.S.S.G. §
  2B1.1(b)(17)(A)(iii)), adding two levels because Callahan employed sophisticated means
  (U.S.S.G. § 2B1.1(b)(10)), adding two levels for being an organizer, leader, manager or
  supervisor (U.S.S.G. § 3B1.1(c)), and subtracting three levels for timely acceptance of
  responsibility (U.S.S.G. §§ 3B1.1(a), (b)). (PSR ¶¶ 45-57).

                Callahan raised three objections to Probation’s calculation. For purposes of the
  present motion, the only relevant objection is Callahan’s objection to the loss enhancement,
  which he claimed was at most $2.7 million.

                 The government also objected to Probation’s loss figure. Rather than holding
  Callahan accountable for his intended loss (i.e., all the monies he took from investors during
  his Ponzi scheme), the government argued that the loss enhancement should be limited to the
  actual loss that Callahan’s criminal conduct caused. As a result, the government deducted the
  redemptions Callahan paid to prior investors and monies that the government recouped when
  it sold all the seized assets and what remained was a $19.7 million loss, resulting in a
  Guidelines range of imprisonment of 151 to 188 months.

               On September 14, 2017, Probation issued an addendum reducing the loss
  enhancement to $19.7 million. (PSR Add. ¶ 46).

         C.     Sentencing

                Prior to sentencing hearing, Callahan submitted a sentencing memorandum,
  dated September 5, 2017, requesting a sentence of one year and a day. The government
  submitted a sentencing memorandum, dated September 13, 2017, asking the district court to
  impose a Guidelines sentence, namely, a sentence between 151 and 188 months.

                 On September 15, 2017, Callahan appeared for sentencing. (A copy of the
  transcript from Callahan’s sentencing is attached hereto as Exhibit 2, at 2-3). After hearing
  extensive arguments from defense counsel and the government regarding the appropriate loss
  calculation, Your Honor rejected Callahan’s argument and agreed with the government and
  Probation that Callahan caused $19.7 million in loss. (Id. at 11-13, 15, 44-46, 62). After also
  allowing Callahan’s father, his wife, a family friend, defense counsel, Callahan, the
Case 2:13-cr-00453-ADS-AKT Document 212 Filed 07/24/19 Page 4 of 9 PageID #: 1962
                                                                                               4


  government and several victims to be heard regarding the appropriate sentence to be imposed,
  the Court sentenced Callahan to 144 months’ incarceration. (Id. at 8-66).

                 In pronouncing sentencing, Your Honor first considered the Guidelines range
  of 151 to 188 months, acknowledging that while the Court must consider the Guidelines, those
  Guidelines were not mandatory. (Id. at 62-63).       Next, the Court examined the factors set
  forth in 18 U.S.C. § 3553(a) and described the “nature and circumstances of the offense” as a
  “major fraud, one of the worst”, “a very serious offense” and “despicable conduct.” (Id. at 63,
  64). Specifically, the Court explained

                        [B]etween 2005 and 2012, this defendant created and
                maintained multiple offshore investment funds for which he
                solicited investors. . . . He set up all of these funds and got
                investors to put money into it, with the expectation that they
                would invest the funds in various projects, hedge funds, etc., and
                that they, the people who invested the money, would be paid, plus
                interest.

                       However, in October 20006, the defendant and his
                brother-in-law agreed to purchase the Panoramic View, a
                cooperative in Montauk. . . . He obtained a $35 million
                acquisition loan and also money from the ventures.

                        He used approximately $14 million in funds from the
                ventures, and during this time, he never said a word to the
                investors about this. He continued to solicit investments. He lied
                to the people involved. He lied to the Montauk Fire Department
                about how the money was invested, I believe it was $600,000 that
                the Montauk Fire Department invested. No mention of
                unauthorized diversion of the monies.

                        The defendant also depleted monies for his personal
                expenses, and other fraudulent purchases in the sum – I hear
                various amounts, but approximately $3 million, and he continued
                to solicit new investors right along.

                       He continued to send fraudulent account statements with
                regard to these investments that did not exist. Investors were told
                they could redeem on demand. That was false, because he had
                no funds left to redeem.

                      He was unable to provide correct information to his
                accountants. He gave them fraudulent information.
Case 2:13-cr-00453-ADS-AKT Document 212 Filed 07/24/19 Page 5 of 9 PageID #: 1963
                                                                                                  5


                        He sent out fraudulent balance sheets . . . This deceit, this
                 fraudulent conduct went on and on. . . .

                         The defendant took more than a hundred million dollars
                 from investors and used these monies to pay redemptions to other
                 investors, his own personal use, and buying this resort. He lied
                 to these investors for more than seven years.

  (Id. at 59-61, 65).

                The Court then considered the “history and characteristics of the defendant,”
  explaining that

                        [Callahan] has no criminal history, but he had another
                 problem besides this. When he worked at a company called
                 Rochdale, his last employer before he began this fraudulent
                 scheme, he engaged in some of the fraudulent conduct. He forged
                 and fabricated documents, engaged in private securities
                 transactions without providing those to Rochdale, failed to
                 respond to a request by a government body in charge called the
                 Financial Industry Regulatory Authority. FINRA requested
                 documents from him, but he didn’t respond. And based on this
                 conduct, in June 2009, FINRA barred the defendant from
                 associating with any FINRA member, a fact that the defendant
                 did not share with his now present investors, never told them
                 anything about that one.

  (Id. at 62, 63-64).

                 The Court next addressed the need for its sentence “to promote respect for the
  law” asking “[w]hat respect for the law did this defendant have in cheating and stealing and
  lying to these people?” (Id. at 64).

                 The Court then explained that its sentence reflected the need to protect the public
  from future crimes of the defendant and to afford adequate general and specific deterrence.
  (Id.). In fashioning a just sentence, Your Honor credited some of Callahan’s mitigating
  arguments, including his failed attempts at cooperation and the business that his wife started
  after Callahan was arrested. (Id. at 65-66).

                 The Court also ordered Callahan to begin serving his sentence on November 27,
  2017. (Id. at 78). Eight days before he was ordered to start serving his sentence and more than
  60 days after sentencing, for the first time, Callahan asked the Court to postpone his surrender
  date. The Court rejected that request. The next day on November 20, 2017, Callahan moved
  for bail pending appeal. Your Honor denied that motion.
Case 2:13-cr-00453-ADS-AKT Document 212 Filed 07/24/19 Page 6 of 9 PageID #: 1964
                                                                                                  6


         D.      Appeal

                  The defendant filed a notice of appeal arguing the government changed its
  theory of loss, and also appealed Your Honor’s rejection of his motion for bail pending appeal.
  The government moved to dismiss the defendant’s appeal. On December 28, 2017, the Second
  Circuit dismissed the defendant’s appeal on the ground that the defendant waived his right to
  appeal if he received a sentence of imprisonment of 327 months or below and found that the
  motion for bail was moot. (A copy of the Second Circuit’s decision is attached hereto as
  Exhibit 3).

                 In January 2018, the defendant began serving his sentence.

                                           ARGUMENT

                           CALLAHAN IS NOT ENTITLED TO BAIL

  I.     Legal Standard

                  The standard governing a defendant’s release or detention pending appeal is set
  forth in 18 U.S.C. § 3143, a statute that creates a presumption that a defendant who has
  received a sentence of imprisonment will be detained pending appeal. See United States v.
  Randell, 761 F.2d 122, 124-25 (2d Cir. 1985). This presumption is based upon Congress’s
  view that “[o]nce a person has been convicted and sentenced to jail, there is absolutely no
  reason for the law to favor release pending appeal or even permit it in the absence of
  exceptional circumstances.” United States v. Miller, 753 F.2d 19, 22 (3d Cir. 1985) (quoting
  H.Rep. No. 907, 91st Cong., 2d Sess. 186-87 (1970)). Section 3143 puts a heavy burden of
  proof squarely on the defendant, requiring that a defendant be detained unless he or she
  proves that certain criteria are met. See generally Randell, 761 F.2d at 125; Miller, 753 F.2d
  at 24; see also United States v. Abuhamra, 389 F.3d 309, 317 n. 5 (2d Cir.2004) (noting “the
  heavier burden imposed by 18 U.S.C. § 3143(b)” compared to release pending sentencing
  under § 3143(a)).

                   Where a defendant has been found guilty and sentenced to a term of
  imprisonment, the court should order detention pending appeal unless the court finds: (1) by
  clear and convincing evidence that the defendant is not likely to flee or pose a danger to the
  community; and (2) the appeal is not for the purpose of delay and raises a substantial
  question of law or fact, and (3) that, if the substantial question is answered in the defendant’s
  favor, it is likely to result a sentence that is less than the time served plus the expected
  duration of the appeal process. See 18 U.S.C. § 3143(b); Randell, 761 F.2d at 125. A
  “substantial question” under Section 3143 is one that is “integral to the merits of the
  conviction” and “of more substance than would be necessary to a finding that it was not
  frivolous. It is a ‘close’ question or one that very well could be decided the other way.”
  Randell, 761 F.2d at 125 (citation omitted).
Case 2:13-cr-00453-ADS-AKT Document 212 Filed 07/24/19 Page 7 of 9 PageID #: 1965
                                                                                                 7


                 Bail pending habeas, or a request for bail following a conviction that has been
  affirmed on appeal, is not mentioned in the Bail Reform Act. Rather, bail pending habeas is
  based on the inherent power of the federal courts. See, e.g., Mapp v. Reno, 241 F.3d 221,
  226 (2d Cir. 2001). However, consistent with the notion that courts are acting pursuant to
  their inherent power and not pursuant to statute, the Second Circuit has made clear that “this
  power is a limited one, to be exercised in special cases only.” Id. Thus, “[t]he standard for
  bail pending habeas litigation is a difficult one to meet: The petitioner must demonstrate that
  the habeas petition raise[s] substantial claims and that extraordinary circumstances exist[ ]
  that make the grant of bail necessary to make the habeas remedy effective.” Grune v.
  Coughlin, 913 F.2d 41, 44 (2d Cir. 1990) (internal quotation marks omitted) (alterations in
  original).

                   Courts have recognized that the standard for bail pending habeas is even
  higher than the standard for release pending appeal following a conviction. See, e.g., United
  States v. Whitman, 153 F. Supp. 3d 658, 660 (S.D.N.Y. 2015) (“[A]s this Court and others in
  this District have held, the standard for release on bail under 18 U.S.C. § 2255 is even higher
  than under 18 U.S.C. § 3143(b).”) Such a higher standard makes sense; after all, the
  conviction has already been affirmed on appeal. As part of this higher standard, release on
  bail pending habeas requires “a demonstrated likelihood that the petition will prevail, based
  upon claims of a substantial nature upon which the petitioner has a high probability of
  success . . . so that victory for petitioner can be predicted with confidence.” Id. Moreover,
  release on bail pending habeas also requires that the petitioner show “extraordinary
  circumstances” to obtain “such exceptional relief.” Id. at 661.

                 The burden falls on the petitioner seeking relief to demonstrate both the
  “substantial questions” and the “exceptional circumstances” required. Swerbilov v. United
  States, No. 04-CV-3320, 2005 WL 1177938, at *2 (E.D.N.Y. May 18, 2005).

  II.    The Defendant Does Not Raise a Substantial Question That Has a High Probability of
         Success, Nor Does He Demonstrate Extraordinary Circumstances

                  Here, Callahan falls far short of meeting either prong of the demanding bail
  standard. First, Callahan cannot demonstrate that his habeas petition raises “substantial
  questions” upon which he has a “high probability of success.” As will be discussed in more
  detail in the government’s opposition to the defendant’s habeas petition, none of Callahan’s
  claims raise a substantial question, much less a meritorious claim. Notably, the Court need
  not decide the habeas petition on the merits in order to reject Callahan’s request for bail.
  Other courts have rejected such claims prior to reaching the merits. See, e.g., Beras v.
  United States, No. 05-CV-2678, 2012 WL 2148986, at *1 (S.D.N.Y. June 12, 2012)
  (“Although the Court does not yet decide the merits of the habeas petition, the Court finds
  that the Petitioner has failed to demonstrate a likelihood that the petition will prevail.
  Accordingly, the Court denies the motion for bail.”).

                 Second, Callahan cannot demonstrate extraordinary circumstances justifying
  his release on bail. He is in the same position as most other habeas petitioners seeking relief
Case 2:13-cr-00453-ADS-AKT Document 212 Filed 07/24/19 Page 8 of 9 PageID #: 1966
                                                                                                  8


  from convictions that they believe are improper: He has been convicted, his conviction has
  been affirmed on appeal, and he has raised ineffective assistance claims by way of a habeas
  petition. The Court can reach the merits of that petition while Callahan remains in custody.
  Callahan has been in custody for approximately 1½ years and still has approximately nine
  years left to serve. The mere fact that he remains in custody during the pendency of the
  habeas petition is not an extraordinary circumstance. See Iuteri v. Nardoza, 662 F.2d 159,
  162 (2d Cir. 1981) (rejecting petitioner’s contention that his case was extraordinary because
  “if the habeas writ is granted, it will mean that his incarceration . . . would have been without
  basis” and holding that “there is nothing unusual about this”); Harris v. United States, No.
  97-CV-1904, 1997 WL 272398, at *1 (S.D.N.Y. May 21, 1997) (“The fact that [petitioner’s]
  post-petition incarceration will have been without just basis if his petition eventually
  succeeds does not constitute an extraordinary circumstance entitling him to bail.”).

                  The Court sentenced the defendant to 144 months based on a careful
  examination of the Section 3553(a) factors. Were the Court to be required to resentence the
  defendant—which is highly unlikely—there is no legitimate reason to believe that the Court
  would impose a sentence of time served (i.e., 1½ years’ incarceration). As set forth above,
  even a cursory review of the offense conduct and the defendant’s history supports a significant
  term of incarceration. For approximately seven years, the defendant abused his position of
  trust as an investment advisor to convince dozens of unsuspecting investors to part with their
  hard-earned money for what they believed were strong, well-performing investments. In
  reality, the defendant was running a massive Ponzi scheme. The defendant went to great
  lengths to execute his fraud. He lied to investors. He lied to the auditors. And he lied to the
  bank. He also employed every trick in the fraudster book. He created completely fake
  documents. He forged people’s signatures. And he even stole a person’s identity. Despite
  that the defendant has no criminal history, this was not the first time that the defendant engaged
  in fraudulent conduct. When he worked at Rochdale—his last employer before he began the
  instant fraudulent scheme—he engaged in some of the same fraudulent conduct as here. This
  obviously did not deter the defendant from forging and fabricating documents and perpetrating
  a significant fraud; in fact, this experience with FINRA brings into view the recidivist nature
  of the defendant’s crime. For these reasons and other reasons announced at the sentencing
  hearing, the Court sentenced the defendant to a term of imprisonment of 144 months.

                 Finally, as set forth above, the government notes that following Callahan’s
  conviction and prior to his appeal, Callahan was unable to meet the standard for release
  pending appeal, as Your Honor denied his motion for bail pending appeal. The defendant
  appealed that decision. Significantly, the Second Circuit found that the motion for bail was
  moot after it dismissed the defendant’s appeal. Thus, where Callahan was unable to meet the
  lesser standard for bail pending appeal, he cannot meet the even more stringent standard for
  bail pending habeas.
Case 2:13-cr-00453-ADS-AKT Document 212 Filed 07/24/19 Page 9 of 9 PageID #: 1967
                                                                                                    9


                                         CONCLUSION

                 For all of the reasons set forth herein, the defendant’s motion for bail pending
  the disposition of his habeas petition should be denied.


                                                     Respectfully submitted,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                              By:        /s/
                                                     Christopher Caffarone
                                                     Assistant U.S. Attorney

  cc:    Andrew Frisch, Esq. (Via ECF and Email)
